In re Alton Ochsner Med. Found.;—Defendants); applying for supervisory and/or remedial writs; Parish of Jefferson, 24th Judicial District Court, Div. “B”, No. 461-151; to the Court of Appeal, Fifth Circuit, No. 95-CW-0938.
Granted. Judgment of the court of appeal was premature. The court of appeal erred in reviewing a ruling of the trial court prior to its being finalized and reduced to a written judgment. Case remanded to the court of appeal to review the judgment of the trial court dated January 19,1996.